Hyman, C. J.
The owner of the’ schooner Boma owed plaintiff $63, Giacoma Macera $330, and Antonio Tomasi $227 50.
J. B. Macera was appointed'agent to collect their claims.
This suit was brought by plain tiff, to recover of the agent, Macera, who, is charged as being an unfaithful agent, the $63 owing plaintiff, the $330. owing Giacoma Macera, which plaintiff alleged' was transferred to him, and $67 cost, alleged to have been incurred in a suit against the owner of the Boma, with interest.
After defendant had filed answer,, denying the allegations in plaintiff’s petition, he' died, and the suit was revived against Widow J. B. Macera, as tutrix of his minor‘children. The District Judge rendered judgment against her for $460, with judicial interest from the 4th day of August, 1863, and costs, and she has appealed. ‘
There is no evidence that',, plaih tiff is owner of Giacoma Macera’s claim, either by transfer or‘otherwise.1' Neither is there evidence that he had any authority to bring suit for the claim.
It is not shown that any cost is owing by the owner óf. the Boma in any suit.
The evidence shows J. B. Macera, as agent, collected from the owner of the Boma, a sufficient amount, to satisfy the claims above stated, but judgment cannot be rendered in favor of plaintiff for money due by the agent, to Giacoma, Macera, nor .for cost not shown to be owing.It is decreed that the judgment of the District Court be annulled and reversed. It is further decreed that plaintiff recover of the Widow J. B. Macera, as tutrix of the minor children of J. B. Macera, deceased, the sUm-of sixty-three' dollars, with interest thereon at the rate of five per cent, per annum from the 4th day oh August, 1863, till paid, and the costs of this suit-in the lower court, those of appeal to be borne by plaintiff.
It is further decreed that there be judgment against plaintiff as of non-suit'for the-remainder claimed by him in his petition.